DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments filed on 08/18/2022 are entered.  The amendments change the scopes of the previously presented claims.  New grounds of rejections are applied to the amendments.  The current Office Action is made FINAL as necessitated by the claim amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 20-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chae (US 2018/0220388).
Chae discloses the following features.
Regarding claim 20, a base station (see “eNB” recited in paragraph [0136]), comprising
	a processor configured to:
		generate assistance information about a GNSS synchronization source, the assistance information including parameters defining the relationship between a GNSS system time of the GNSS synchronization source and a timing of a cell broadcast by the base station (see “…GNSS-based UTC timing, the eNB may signal an offset between the timing used by the eNB and the UTC timing to a UE by a physical-layer signal or a higher-layer signal” recited in paragraph [0136]; and see “If UEs synchronize their timing with an eNB, the eNB serves as an SRN and the D2DSS is a PSS/SSS…A physical D2D synchronization channel (PD2DSCH) may be a (broadcast) channel carrying basic (system) information that a UE should first obtain before D2D signal transmission and reception” recited in paragraph [0090], which shows the UE obtain synchronization information from the eNB via  a broadcast channel); and
		transmit the assistance information to a device in communication with the base station (see “…GNSS-based UTC timing, the eNB may signal an offset between the timing used by the eNB and the UTC timing to a UE by a physical-layer signal or a higher-layer signal” recited in paragraph [0136]).
	Regarding claim 21, wherein the apparatus further comprises a GNSS receiver (see Fig. 10, wherein the eNB may receive from the GNSS and therefore must include a GNSS receiver).
	Regarding claim 22, wherein the processor is further configured to enable the apparatus to act as a synchronization source for the device in an in-coverage scenario (see Fig. 7, wherein the eNB acts as the synchronization source for the D2D UE in coverage by transmitting a synchronization signal D2DSS to the UE).
	Regarding claim 23, wherein the processor is further configured to enable the apparatus to act as a synchronization source for the device that lacks a GNSS receiver (see Fig. 10 and paragraph [0102], wherein the UE-N1 and UE N-2 are eNB-based UE that do not have GNSS receivers and obtain synchronization from the eNB).
	Regarding claim 24, wherein the processor is further configured to communicate with the device without acting as a synchronization source for the device in an in-coverage scenario (see UE G-1 in Fig. 10, which is in the coverage area of the eNB and “If a UE detects the eNB, the eNB may signal whether the eNB has priority over the GNSS or vice versa” recited in paragraph [0106], wherein a UE with a GNSS receiver may prioritizes the GNSS over the eNB as a synchronization source, and the eNB therefore does not act as the synchronization source).

Allowable Subject Matter
Claims 17-18, 25-26, 28-29 and 31 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473